Citation Nr: 1805689	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  09-31 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for lumbar disc disease prior to March 7, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1998 to August 2004 and from May 2007 to July 2008.  For his service, he was awarded the Army Commendation Medal with "V" device and the Combat Action Badge.

This matter initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, NY in which the RO granted service connection for lumbar disc disease and assigned an evaluation of 10 percent, effective July 25, 2008.  The Veteran appealed for an increased rating.  

In May 2015, the Veteran appeared at a Travel Board hearing held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In May 2011, the Veteran appeared at a BVA hearing held before a different VLJ.  At that time, the issue of an initial disability rating in excess of 10 percent for lumbar disc disease was not properly before the Board.  However, the Veteran raised issues he had with a VA Compensation and Pension (C&P) examination of his back, and the VLJ asked questions to determine the adequacy of the examination as to identifying the Veteran's underlying symptoms.  The Board previously found in its November 2015 decision that the May 2011 VLJ did not take testimony on the lumbar disc issue, only on the adequacy of the examination.  Therefore, the Board determined that a single-judge decision was appropriate in this instance, and there was no need to address the requirements regarding adjudications outlined in Arneson v. Shinseki, 24 Vet. App. 379 (2011).

In December 2011 and November 2015, the Board remanded the above-referenced claim for additional development.  

Thereafter, in a January 2017 BVA decision, the Board denied (among other things) the Veteran's claim for an increased rating for his service-connected lumbar disc disease in excess of 10 percent prior to March 7, 2016, and a rating in excess of 20 percent after March 2016.  

The Veteran appealed the denial of his increased rating claim for the period prior to March 2016, to the United States Court of Appeals for Veterans Claims (Court).  In an October 2017 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion) submitted by VA's Office of General Counsel and the Veteran's attorney which vacated the portion of the Board's January 2017 decision as it related to the denial of an initial disability rating in excess of 10 percent for lumbar disc disease prior to March 7, 2016.  See Joint Motion for Partial Remand; October 2017 Court Order.  The Court ordered that the above-referenced issue be remanded to the Board for action consistent with the terms of the Joint Motion.   

Thus, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

This appeal was processed using the Veteran's Benefits Management System (VBMS), Caseflow Reader and Legacy Content Manager. 


REMAND

In its January 2017 decision, the Board reviewed and analyzed evidence that included an October 2012 VA examination report.  This examination report reflected range of motion testing, with and without pain, as it pertained to the Veteran's thoracolumbar spine.  The examination report indicated that repetitive range of motion testing could not be conducted at the examination due to concerns for the Veteran's safety and his pain.  Based on the examination, the Veteran was found to have additional functional loss with repetitive motion that consisted of less movement than normal and pain on movement.  The October 2012 BVA examiner did not comment on the Veteran's statement that he had significant flare-ups of his service-connected lumbar disc disease on average 3 times a week; and that these flare-ups lasted on average half a day.  During severe flare-ups, the Veteran reported that he needed to rest.  October 2012 VA examination report, p. 2 ("during the sever flare needs to rest").   

Turning to the October 2017 Joint Motion, the parties essentially state that the Board erred when it relied upon the October 2012 VA examination report because the report did not adequately address evidence of the Veteran experiencing flare-ups of his service-connected lumbar disc disease prior to March 7, 2016, thereby failing to take into account the holding of DeLuca v. Brown, 8 Vet. App. 202 (1995) (i.e., failed to take into account functional loss due to pain, including losses experienced during a flare-up); and failed to "express an opinion on whether pain could significantly limit functional ability during flare-ups or [on repetitive use] over a period of time."  See Joint Motion, pgs. 2-4.  The parties cited to Mitchell v. Shinseki for the proposition that when a medical examiner: 

has failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacks sufficient detail necessary for a disability rating, and it should have been returned for the required medical detail to be provided, or the Board should have explained why such action was not necessary.  

Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)(emphasis added).  Based upon the foregoing, the parties asserted that the Board erred in failing to address whether an additional VA examination was required to adequately evaluate the effects of the Veteran's reported flare-ups for the period prior to March 7, 2016; or alternatively, erred in failing to explain why such an additional examination was unnecessary.

In addition to the foregoing, the Joint Motion states that the Board erred when it did not adequately explain why a higher rating was not warranted prior to March 7, 2016 based on the limitation of flexion to 60 degrees demonstrated in the October 2012 VA examination report which noted that painful motion began at 60 degrees under the requirements in 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  The Board was directed to provide an adequate explanation on remand.

Lastly, the Joint Motion provides that upon remand, the Board should consider the adequacy of the October 2012 examination in light of the case of Mitchell v. Shinseki, supra. 

As the parties to the Joint Motion appear to require a medical assessment to address the effects of flare-ups noted in the October 2012 examination report, one will be sought.   

Accordingly, the case is REMANDED for the following actions:

1.  Pursuant to the instructions in the Joint Motion for Remand, the RO should seek a medical opinion from an appropriate professional/examiner (examiner) to estimate, if possible, any additional functional loss or other effects the Veteran may have experienced during the time frame from July 25, 2008 to March 7, 2016 (the effective date for the grant of service connection for lumbar disc disease and the assignment of a 10 percent disability rating; and the effective date assigned for an increased rating of 20 percent) as a result of flare-ups of his service-connected lumbar disc disease.   

(a)  If the examiner determines that a medical examination of the Veteran is necessary to provide the requested opinion, the AOJ should schedule the requested examination.  

(b)  In formulating an opinion, the examiner should be instructed to consider all evidence of record, to specifically include the range of motion test results reported in the October 2012 examination report referenced above; and the Veteran's October 2012 statements that he experienced significant flare-ups of his service-connected lumbar disc disease on the average of 3 times a week; that these flare-ups lasted on average half a day; and that during severe flare-ups, he needed to rest.  The examiner should, if feasible, then estimate any additional functional loss believed to be the result of flare-ups "in terms of the degree of additional range-of-motion loss . . . during flare-ups."  See October 2017 Joint Motion, p. 3 citing Deluca v. Brown, 8 Vet. App. 202, 206 (1995)(i.e., any functional loss in terms of additional degrees of limited motion of the lumbar spine experienced during flare-ups as those flare-ups reported by the Veteran in October 2012).  

(c)  If after reviewing all the procurable medical evidence the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should explain that conclusion. 

2.  Then, after any other indicated development is completed, the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for lumbar disc disease prior to March 7, 2016 should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



